Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 1, 2014

                                    No. 04-14-00102-CV

                         IN THE INTEREST OF J.R.I., A CHILD,

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-PA-01527
                       Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
        Appellant's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to May 5, 2014. No further extension of time will be granted.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court